             Case 1:21-po-05091-JGD Document 4 Filed 02/06/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


    UNITED STATES OF AMERICA
                                                              CRIMINAL NO.: 21-po-5091-JGD
    vs.

    ASHLYN LEO-RADZIKOSKI
                 Defendant

                                    NOTICE OF APPEARANCE

          Here comes the undersigned attorney and submits this notice of appearance on behalf of

the above captioned defendant in this docketed case1, arraigned on 2/3/2021.




Dated: 2/3/2021                           Respectfully submitted;
Boston, Massachusetts                     By counsel for the Defendant,

cc: Kennith.Shine@USDOJ.gov

                                          Stefan John Rozembersky, Esq., BBO# 687062
                                          15 Evergreen Dr., #1520, Middleborough, MA 02346
                                          Call/text​: 617-877-7388 | Rozembersky.Esq@gmail.com
                                                          www.RozemberskyLaw.com



                                   CERTIFICATE OF SERVICE
        I hereby certify that a true copy of the above document was served upon the Government
at ​Kenneth.Shine@usdoj.gov​, the attorney of record for the Government by email on Feb 3,
2021. Signed:

          Stefan Rozembersky




1
    Violation numbers: 9106089,​9106088​, 9106091, 9106090
